                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

VELMA T. POE,

                    Plaintiff,                                 8:19CV355

      vs.
                                                           MEMORANDUM
DEBORAH WILLIAMS POE,                                       AND ORDER

                    Defendant.


       This matter is before the court on Plaintiff Velma T. Poe’s Motion for Leave
to Proceed In Forma Pauperis (“IFP”). (Filing No. 2.) While Plaintiff utilized the
Form AO240 (“Application to Proceed Without Prepayment of Fees and
Affidavit”), Plaintiff’s motion does not comply with the terms of 28 U.S.C. § 1915,
the statute authorizing proceedings in forma pauperis. See 28 U.S.C. § 1915(a)(1)
(requiring the plaintiff to submit “an affidavit that includes a statement of all assets
such prisoner possesses that the person is unable to pay such fees or give security
therefor”). For gross pay and take-home pay, Plaintiff does not list dollar amounts
but merely refers to 31 U.S.C. § 31231 and lists “military retirement” and
something the court cannot decipher. (Filing No. 2 at CM/ECF p. 1.)

       Accordingly, the court determines that Plaintiff’s present motion to proceed
IFP is insufficient and is, therefore, denied. Plaintiff has the choice of either
submitting the $400.00 filing and administrative fees to the clerk’s office or
submitting a request to proceed in forma pauperis that complies with 28 U.S.C. §
1915. Failure to take either action within 30 days will result in the court dismissing
this case without further notice to Plaintiff.


       1
        Section 3123 sets forth the Secretary of Treasury’s duty to pay the public debt of
the United States Government and, thus, has no bearing on the statement of Plaintiff’s
assets or any debts or obligations Plaintiff may owe. 31 U.S.C. § 3123.
      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s Motion for Leave to Proceed IFP (filing no. 2) is denied
without prejudice to reassertion in a motion to proceed in forma pauperis that
complies with 28 U.S.C. § 1915.

      2.      Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     3.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      4.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: September 23, 2019: Check for
MIFP or payment.

      Dated this 23rd day of August, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
